Citation Nr: 0535161	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-37 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Michael Kelley, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
October 1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).

Procedural history

In March 1998, the veteran filed a claim of entitlement to 
service connection for a back condition.  The claim was 
denied in a December 1998 rating decision.  The veteran was 
notified of that decision and of his appeal rights by letter 
from the RO dated December 31, 1998.  He did not appeal.

In March 2003, the veteran filed another claim of entitlement 
to service connection for a back condition.  The claim was 
denied by the September 2003 rating decision.  The veteran 
duly perfected an appeal.

The veteran presented testimony before the undersigned 
Veterans Law Judge (VLJ) at the RO in September 2005.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.  The veteran submitted additional 
medical evidence directly to the Board at the hearing.  He 
has waived review of this evidence by the RO.  See 38 C.F.R. 
§ 20.1304 (2005).

Clarification of issue on appeal

As described above, the veteran's initial claim of 
entitlement to service connection for a back disability, 
which he contended was the result of an in-service back 
injury sustained while moving a safe, was denied by the RO in 
an unappealed December 1998 rating decision.  In March 2003, 
the veteran filed a claim of entitlement to service 
connection for a back disability, with the same contention 
advanced, namely that he injured his back while moving a safe 
during his period of active duty.  The RO denied the claim in 
September 2003 without reference to the previous denial.

Although the RO adjudicated the claim on the merits, the 
Board must first examine whether the evidence warrants 
reopening the claim.  This is significant to the Board 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

It is clear that the veteran is seeking exactly the same 
benefits as he did in 1998.  That claim was denied, and he 
did not appeal.  In essence, the veteran's March 2003 
application for VA benefits amounts to a request to reopen 
the previously-denied claim.

The United States Court of Appeals for the Federal Circuit 
has held that if service connection for a claimed disability 
has been previously denied and that decision became final, 
the Board does not have jurisdiction to review the claim on a 
de novo basis in the absence of a finding that new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board 
finds, therefore, that the proper issue on appeal is whether 
new and material evidence has been received which is 
sufficient to reopen the claim of entitlement to service 
connection for a back disability, which was denied in 1998.  
The issue has been recharacterized accordingly on the title 
page.

When the Board addresses in its decision a question that has 
not been addressed by the RO it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In the instant case, the 
Board concludes that the veteran has not been prejudiced by 
the RO's adjudicating the claim on its merits, because in so 
doing the RO accorded this claim more consideration than was 
warranted.  Cf. Edenfield v. Brown, 8 Vet. App. 384 (1995).  
As will be discussed in greater detail below, the veteran has 
been amply apprised of what is required to establish his 
claim of entitlement to service connection for a back 
disability.  He was also provided the regulations pertaining 
to the reopening of claims based upon the submission of new 
and material evidence in the September 2004 statement of the 
case (SOC).  


FINDINGS OF FACT

1.  An unappealed December 1998 rating decision denied the 
veteran's service-connection claim for a back disability.  

2.  The evidence associated with the claims file subsequent 
to the RO's December 1998 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claim 
for service connection for a back disability.


CONCLUSION OF LAW

The December 1998 rating decision is final.  New and material 
evidence has not been received following this decision, and 
the veteran's claim of entitlement to service connection for 
a back disability is not reopened.  38 U.S.C.A. §§  5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is ultimately seeking service connection for a 
back disability.  As explained in the Introduction, because 
his claim was previously denied in 1998, the Board's inquiry 
must be initially directed to whether new and material 
evidence which is sufficient to reopen the claim has been 
added to the record since that time.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).




Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the September 2004 SOC of the pertinent law and 
regulations (including those relating to the reopening of 
claims based on the submission of new and material evidence), 
of the need to submit additional evidence on his claim, and 
of the particular deficiencies in the evidence with respect 
to his claim.  

More significantly, a letter was sent to the veteran in July 
2003, which was specifically intended to address the 
requirements of the VCAA.  The July 2003 letter from the RO 
specifically notified the veteran that to support a claim for 
service connection, the evidence must show "an injury in 
military service or a disease that began in or was made worse 
during military service or an event in service causing injury 
or disease;" a "current physical or mental disability;" 
and a "relationship between your current disability and an 
injury, disease, or event in military service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the July 
2003 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant federal records, 
including service records, VA Medical Center records, and 
records from other federal agencies, including the Social 
Security Administration."  He was further advised that VA 
would make "reasonable efforts" to obtain "[r]elevant 
records not in the custody of a Federal department or agency, 
to include records from State or local governments, private 
medical care providers, current or former employers, and 
other non-Federal governmental sources."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The July 2003 letter notified the veteran that he "must give 
us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The July 2003 letter included notice that "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know."  The Board believes that 
this request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board additionally observes that the veteran has been 
ably represented by counsel, who is aware of the provisions 
of the VCAA.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of his claim. 

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previous finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

In any event, the RO has obtained the veteran's service 
medical records as well as private and VA treatment records.  
Neither the veteran nor his attorney have identified any 
outstanding records that have not been obtained.  The Board 
therefore concludes that all relevant data has been obtained 
and that no reasonable possibility exists that any further 
assistance would aid the veteran in substantiating his claim.  
See Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally notes that general due process 
concerns have been satisfied in connection with this appeal.  
See 38 C.F.R. § 3.103 (2005).  The veteran engaged the 
services of an attorney, was provided with ample opportunity 
to submit evidence and argument in support of his claim, and 
presented testimony before the undersigned VLJ in September 
2005.  




Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).  

Additionally, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed are final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may only be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his current 
claim to reopen in March 2003, the current version of the 
regulation, which is set out in the paragraph immediately 
following, is operative.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the additional evidence is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened and decided on the merits.  Once 
it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits 
of the claim in light of all the evidence, both new and old, 
after ensuring that VA's statutory duty to assist the veteran 
in the development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 
(1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual Background

The RO denied the veteran's claim of entitlement to service 
connection for a back disability in a December 1998 rating 
decision.  The veteran did not appeal that decision.  

As discussed above, before the Board can evaluate the merits 
of a previously-denied claim, it must first determine whether 
a claimant has submitted new and material evidence with 
respect to that claim after the last final denial.  In this 
case, the last final denial is the unappealed December 1998 
rating decision.  

The "old" evidence

At the time of the December 1998 rating decision, the 
evidence of record included the veteran's service medical 
records and the report of a December 1998 examination by 
S.F., M.D. 

The veteran's service medical records reflect complaints of, 
and treatment for, low back pain following an October 1981 
incident in which the veteran suffered sudden-onset back pain 
while attempting to lift a safe.  A diagnosis of low back 
sprain was rendered.  

Dr. S.F.'s December 1998 examination report noted the 
veteran's complaint of back pain accompanied by weakness, 
fatigue, stiffness, and lack of endurance, but failed to 
render a definitive diagnosis.  

The December 1998 rating decision

In December 1998, the RO denied the veteran service 
connection for a back disability because none of the evidence 
of record showed a relationship between the veteran's 
military service, or any incident thereof, and any current 
back disability.  The veteran was notified of the December 
1998 rating decision and of his appeal rights by letter from 
the RO dated December 31, 1998.  He did not appeal.  

In March 2003, the veteran requested that his claim be 
reopened.  After the RO denied the claim, this appeal 
followed.



The additionally submitted evidence

The evidence added to the record since the December 1998 
rating decision consists of VA treatment records dated from 
June 2000 to July 2003, an August 2003 examination report 
from Dr. S.F., treatment records from various private health 
care providers (including New England Baptist Hospital, Beth 
Israel Hospital, and Fenway Community Health Center), and the 
transcript of the September 2005 Board hearing.  This 
evidence will be analyzed below.

Analysis

The December 1998 RO rating decision denied the veteran's 
claim because of a lack of competent medical nexus evidence 
linking the veteran's back problems with his military 
service, which ended approximately 15 years earlier.  In 
other words, the RO determined that element (3) has not been 
met.   

The unappealed December 1998 rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).  
As explained above, the veteran's claim for service 
connection for a back disability may only be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2005).  Therefore, the Board's inquiry 
will be directed to the question of whether any additionally-
received evidence raises a reasonable possibility of 
substantiating the claim, namely whether the evidence shows a 
relationship between the veteran's current back disability 
and his military service.

The additionally-submitted medical evidence contains various 
diagnoses of a back disability, including degenerative disc 
disease of the lumbar and cervical spine, as well as an 
episode of low back strain following a post-service 1988 
industrial accident.  The additionally-submitted treatment 
records serve to establish that the veteran has a current 
back disability, namely degenerative changes of the cervical 
and lumbar spine.  Element (1), current disability, had been 
met in December 1998, however.  

With respect to crucial element (3), medical nexus, the 
additionally received medical records do not serve to relate 
the veteran's current back disability to his period of active 
duty.  The United States Court of Appeals for Veterans Claims 
(the Court) has repeatedly held that medical evidence which 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus does not constitute new and material evidence.  
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. 
Brown, 6 Vet. App. 277, 280 (1994).  The additionally-
submitted medical records therefore do not raise a reasonable 
possibility of substantiating the claim.

With respect to the hearing testimony, to the extent that the 
veteran himself contends that his back disability is related 
to the in-service safe moving incident, such is duplicative 
of similar contentions raised in the past and is therefore 
not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Moreover, while the veteran is competent to present 
information as to his symptoms, as a layperson without 
medical training he is not competent to make a medical 
determination regarding the etiology of his current back 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Moreover, in Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), the Court specifically 
noted that "[l]ay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C. 5108."

In short, there is still no competent medical evidence that 
the veteran's current back disability is related to his 
military service or any incident thereof.  The evidence which 
has been presented since the December 1998 rating decision 
therefore does not raise the reasonable possibility of 
substantiating the claim and accordingly is not new and 
material evidence.  See 38 C.F.R. § 3.156 (2005).  The claim 
accordingly cannot be reopened.  

Accordingly, for reasons and bases expressed above, the Board 
finds that the veteran's attempt to reopen his claim of 
entitlement to service connection for a back disability is 
unsuccessful.  The recently-submitted evidence not being new 
and material, the claim of service connection for a back 
disability is not reopened, and the benefit sought on appeal 
remains denied.

Additional comments

As is discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  Although the Board is obviously 
familiar with the case of Charles v. Principi, 16 Vet. App. 
370 (2002) [indeed, the undersigned VLJ referred to that case 
during the hearing] the Board views the law as not requiring 
VA to furnish a nexus opinion when a previously denied claim 
is not reopened.    

The Board views its discussion above as sufficient to inform 
the veteran of the elements necessary to reopen his claim 
should he desire to do so in the future.  
See Graves v. Brown, 8 Vet. App. 522, 524 (1996).  In 
particular, it is incumbent upon him to submit to VA a 
medical opinion which indicates that his current low back 
disability is related to the in-service safe lifting 
incident, or any other aspect of his military service.  Also 
desirable, but not necessary, would be a discussion of the 
impact of the intercurrent back injury in 1988 on the current 
disability.


ORDER

New and material evidence has not been received which is 
sufficient to reopen the previously denied claim of 
entitlement to service connection for a back disability.  The 
claim is not reopened and remains denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


